Citation Nr: 9901213	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from October 1950 to 
December 1952.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1995 decision of the RO.  

The veteran claims that he is entitled to an earlier 
effective date for the service-connected PTSD.  However, this 
issue has not been developed for appellate review and is 
referred to the RO for appropriate development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veteran currently is not shown to be experiencing 
more than definite social or industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to his service-connected PTSD 
alone.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130 including Diagnostic Code 
9440 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On a VA PTSD examination in December 1994, the veteran was 
reported to have contracted paralytic type polio in 1970.  He 
was reported to have been somewhat difficult to interview 
because of a hearing loss and memory impairment.  He had a 
long history of alcoholism and alcohol dependence, which 
dated from about the age of 12.  He denied having consumed 
alcohol since January 1994, which was when he had received 
treatment.  He was reported to take psychotropic medications 
and medication for hypertension.  He had been unable to work 
since 1970 when he had contracted polio.  

A mental status examination revealed a disheveled man whose 
speech was very rambling and who appeared to mumble and 
mutter at times.  His recent memory was reported to be 
impaired and his affect was described as one of anxiety.  His 
associative processes were reported to appear to be somewhat 
disorganized, and his cognitive functions were impaired.  He 
was reported to be competent to manage his financial affairs.  
The veteran was reported not to appear to be psychotic, and 
there were no delusions or hallucinations.  There was no 
homicidal, paranoid or suicidal ideation.  The veteran felt 
suicidal at times during a previous marriage, which had been 
difficult, and after an arrest for driving under the 
influence.  His judgment was reported to be fair and memory 
was impaired, especially his recent memory.  Remote and 
immediate memory were reported to appear intact.  He was 
reported not to have an overt psychosis.  

The veteran reported that he had undergone a very high degree 
of combat stress while in Korea.  He indicated that he had 
seen others killed and severely wounded and that he had been 
struck with a rifle butt and buried alive.  He reported that 
he had often had difficulties with nightmares and impaired 
concentration.  The veteran was diagnosed with chronic 
alcoholism, in remission for 11 months; amnestic syndrome, 
secondary to chronic alcoholism; and PTSD.  He was also 
diagnosed with hearing loss, hypertension, history of polio, 
with paresis, rheumatoid arthritis and tumor of the adrenal 
gland.  Stress level was reported to be fairly high and 
functioning to be fairly poor.  The veteran was reported to 
avoid activities that reminded him of service.  He felt 
detached and estranged from others and had difficulty dealing 
with the future.  He did not expect to live long, had 
persistent symptoms of hyperarousal, including difficulty 
with sleep and concentration, and had an exaggerated startle 
response.  

The veterans prognosis was reported to be probably poor and 
spend a lot of time alone and to socialize only with his wife 
and children who lived at home.  He indicated that he had, at 
one point, attempted to return to work as a heavy equipment 
operator but that his concentration had been so poor that he 
could not do the job.

Received in January 1997 were VA outpatient treatment 
records, reflecting treatment from 1995 and 1996.  In March 
1995, the veteran reported that his nerves and PTSD were much 
better on Sertraline and Trazodone.  In April 1996, the 
veteran reported that he had not had alcohol in the previous 
three years, but was reported to have received detoxication 
treatment in February 1994.  The examiner reported that the 
veterans inaccuracy might have been due to his poor memory 
since he complained that he could not remember anything.  The 
veteran indicated that he still had nightmares about the 
Korean War.  In October 1996, the veteran reported that, in 
1994, he was divorced and remarried.  He indicated that he 
had problems with his current marriage and that drinking had 
become a problem for him.  He reported that he had also 
recently received his second citation for drinking under the 
influence.  He was reported to have participated in treatment 
sessions.  

On a VA PTSD examination in March 1997, the examiner reported 
that the examination was conducted with difficulty and was 
only of fair reliability because of the veterans hearing 
impairment and impaired memory.  The veterans hospital 
record was reported to show ample evidence of alcoholism.  
The veteran reported that, after leaving Korea, he had 
nightmares every night; however, the examiner reported that 
the veteran seemed cheerful as he described the nightmares, 
possibly belying his words.  The veteran indicated that he 
had enjoyed working after leaving service.  

The veteran was reported to be in good humor and not to be 
anxious or depressed.  He showed definite impairment of 
memory and of retention and recall.  He spoke of very 
infrequent nightmares or insomnia, at the present time, and 
claimed that his medication had helped immensely in this 
regard.  The examiner reported that the veteran most likely 
had experienced significant trauma while in combat in Korea.  
The veteran was able to function most of his life with 
minimal impairment and, in adult life, had reported the 
presence of recurrent symptoms of PTSD.  He was reported to 
have re-experienced traumatic events through recurring 
distressing dreams.  He was reported to have probably avoided 
feeling associated with the trauma in various ways, although 
this reportedly could not be corroborated at the present 
state of his mental condition.  He was reported to have 
probably suffered some estrangement and inability of recall 
and to have had symptoms of increased arousal, including 
insomnia, irritability and, possibly, difficulty with 
concentrating.  

The examiner reported that, in general, the veterans 
impairment at the present time was due most significantly to 
his long history of alcoholism and to his alcohol induced 
dementia.  The impairment due to PTSD was reported to be 
considered mild or possibly moderate.  The veterans 
statements regarding his injury in Korea were reported to be 
inconsistent and not reliable.  The examiner also reported 
that the veterans reports of bad dreams were not reliable 
because previous examiners would have noticed a more severe 
stress disorder if such dreams had existed.  The veteran was 
diagnosed with alcohol-induced persisting dementia; alcohol 
dependence; and mild to moderate PTSD.  He was reported to 
have moderate stressors, lack of constructive activity, 
isolation from nuclear family and medical illnesses.  His 
Global Assessment of Functioning (GAF) was reported to be 45.  
His impairment was reported to be caused predominantly by his 
alcoholism and alcohol-induced dementia and impairment caused 
by his PTSD was considered to be milder and to have been 
relieved significantly by medication.

On a VA PTSD examination in August 1998, the veteran was 
reported to have last worked in 1970 when he suffered from 
right-sided paralysis due to polio.  He was reported to have 
been married four times and a heavy drinker.  The veteran was 
reported to have problems with long-term and short-term 
memory, and his recall was extremely poor.  Communication was 
reported to have been impaired by both his thinking and his 
hearing loss.  He reported that he would hear voices, the 
sounds of battle and sounds that appeared to be tinnitus.  He 
indicated that he would often think of suicide because he 
could not make ends meet.  His personal hygiene was reported 
to be good and he was oriented to time, place and person.  
The veteran reportedly described what appeared to be anxiety 
attacks and anxiety was noted on present examination.  He was 
reported to have been unable to indicate the duration of 
anxiety, but it was apparently related to his financial 
condition.  

The veteran reported that he thought about Korea every day 
and that it had been awful.  He reported that his dreams were 
mixed up with things that had happened and with things that 
had not happened.  He avoided thoughts or feelings associated 
with trauma, which was assisted by his inability to recall 
important aspects of the trauma.  He avoided fireworks, 
parades, movies and crowds, although he had managed to keep 
friends.  He had difficulty staying asleep.  His memory was 
reported to be completely unreliable.  The veteran was 
diagnosed with alcohol dependence; alcohol-induced dementia; 
and mild to moderate PTSD.  The veterans diagnosis was 
reported to be pretty much covered by his dementia, since his 
memory of even what had happened to him was very vague.  The 
examiner reported that he had not found much help in that 
area when reviewing the veterans record.  There were 
suspicions that the veteran was not being completely truthful 
about his old trauma, but no hard facts relating to this.  
The veteran was also diagnosed with post costovertebral 
angle, or post-polio, and angina.  His medications of 
Sertraline and Trazodone were reported to help the veteran to 
sleep, and the Sertraline kept the depression down.  The 
examiner noted that no depression had been evident on 
examination.  The veterans GAF score was reported to be 41.  
He was reported to have been unable to keep a job, for the 
past 28 years, and to have had serious impairment socially.  
People were reported to have taken care of him, but he could 
never maintain a relationship.  He was noted to have had 
several relationships.  In addition to his four marriages, 
the veteran was reported to have had live-ins, but he had 
been alone for the previous two years.  The examiner reported 
that it appeared that the majority of the veterans 
disability was related to his dementia.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran filed his claim of increased 
rating for service-connected PTSD in November 1994.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board must apply the more 
favorable of the old and new rating criteria to the veterans 
claim.  

Under the old rating criteria, a 30 percent evaluation is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted when the 
ability to establish or maintain effective or favorable 
relationships is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
or there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior, or the individual must be 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, including Diagnostic Code 9411 (1996).  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 including Diagnostic Code 9440 (1998)  

On VA examination in December 1994, the veteran reported that 
he had been unable to work, since 1970, after he had 
contracted polio.  He was reported to have had a long history 
of alcoholism since the age of twelve.  He was reported to be 
disheveled with impaired recent memory and anxiety, but was 
reported not to be psychotic, homicidal, paranoid or 
suicidal.  The veteran was diagnosed with chronic alcoholism, 
in remission for 11 months, amnestic syndrome, secondary to 
chronic alcoholism, and PTSD.  He was reported to have felt 
detached and estranged from others and to have socialized 
only with his wife and children at home.  He was reported to 
have had persistent symptoms of hyperarousal, including 
difficulty with sleep, concentration and exaggerated startle 
response.

In March 1995, VA outpatient treatment records reported that 
the veterans nerves and PTSD had improved since being 
treated with Sertraline and Trazodone.  In October 1996, the 
veteran reported that he had had problems with his present 
marriage and that drinking had become a problem for him.

On VA examination in March 1997, the veteran was reported to 
be in good humor and not to be anxious or depressed.  He 
reportedly had indicated that his medication had helped him 
immensely in treating infrequent nightmares and insomnia and 
was reported to have definite impairment of memory and of 
retention and recall.  He was reported to have reexperienced 
traumatic events from his combat service in Korea through 
recurring distressing dreams and to have probably suffered 
some estrangement.  However, the examiner commented that the 
veterans reports of bad dreams were not reliable.  The 
examiner also reported that the veterans impairment at the 
present time was due, most significantly, to his long history 
of alcoholism and to his alcohol induced dementia.  The 
impairment due to PTSD was reported to be considered mild or 
possibly moderate and to have been relieved significantly by 
medication.  The veteran was diagnosed with alcohol-induced 
persisting dementia, alcohol dependence and mild to moderate 
PTSD.

On the most recent VA examination in August 1998, the 
veterans personal hygiene was reported to be good and he was 
oriented as to time, place and person.  The veteran indicated 
that he had been suicidal and was reported to have had 
anxiety.  The anxiety was reported to have been related to 
his financial condition.  The veteran indicated that he had 
awful thoughts about Korea every day but that he had avoided 
thoughts or feelings associated with trauma, which was 
assisted by his inability to recall important aspects of the 
trauma.  He was reported to avoid fireworks, parades, movies 
and crowds, although he managed to keep friends.  His 
medications of Sertraline and Trazodone were reported to help 
the veteran to sleep and to keep any depression down.  The 
examiner commented that no depression had been evident on 
examination.  The veteran was reported to have been unable to 
keep a job for the past 28 years and to have had serious 
social impairment.  People were reported to have taken care 
of him, but he could not maintain a relationship.  The 
veteran was diagnosed with alcohol dependence, alcohol-
induced dementia and mild to moderate PTSD.  The majority of 
the disability was reported to be related to his dementia. 

While the veteran has been shown to have impairment in his 
ability to establish and maintain effective or favorable 
relationships and to have had occupational and social 
impairment, the majority of the veterans disability has been 
attributed to be due to his alcohol-induced dementia.  His 
impairment in memory has been reported to be secondary to his 
chronic alcoholism.  In addition, the veterans inability to 
hold a job since 1970 has been attributed, in part, to the 
paralysis he suffered as a result of polio and his anxiety 
has been reported to be due to his financial condition.  His 
medication has also been reported to have relieved him of 
depression and the service-connected PTSD has been 
consistently diagnosed as being only from mild to moderate in 
degree.  

Because the veterans symptoms of PTSD have not been shown to 
produce more than definite social and industrial impairment 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks and because the 
majority of his current disability has been attributed to the 
longstanding history of alcohol-induced dementia, the Board 
finds that an increased rating for the veterans service-
connected PTSD cannot be assigned pursuant to the criteria of 
38 C.F.R. § 4.130 including Diagnostic Code 9411 (1996) or 
38 C.F.R. § 4.130 including Diagnostic Code 9440 (1998).  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (1998), but 
the evidence is not of such approximate balance as to warrant 
its application.  The Board finds that the preponderance of 
the evidence is against the veterans claim for an increased 
evaluation for his service-connected PTSD.  





ORDER

An increased rating for service-connected PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
